Exhibit 10.3
June 18, 2004


EMPLOYEE STOCK INCENTIVE PLAN

          1.     Purpose. The purpose of the Graco Inc. Employee Stock Incentive
Plan (the “Plan”) is to promote the best interests of Graco Inc. (the “Company”)
and its shareholders by providing employees of the Company and its subsidiaries
the opportunity to acquire a proprietary interest in the Company and thus
develop a strong incentive to put forth their best efforts and support changes
to further the growth in earnings and market appreciation of the Company. The
Company intends that the Plan will thereby facilitate securing, retaining and
motivating employees of high caliber.

          2.     Administration. (a) The Plan shall be administered by a
committee (the “Committee”) selected by the Board of Directors of the Company
(the “Board”) and consisting of members of the Board. The Committee shall have
full and final authority, in its discretion, to interpret the provisions of the
Plan and to decide all questions of fact arising in its application; to
determine the employees to whom awards shall be made under the Plan; to
determine the type of award to be made and the amount, size, terms and
conditions of each such award; to determine and establish additional terms and
conditions not inconsistent with the Plan and any agreements entered into with
participants in connection with the Plan or any stock option award document
issued pursuant to the Plan; to determine the time when awards will be granted
and when rights may be exercised, which may be after termination of employment;
and to make all other determinations necessary or advisable for the
administration of the Plan.

          (b)     The Committee shall select one of its members as its Chairman
and shall hold its meetings at such times and places as it may determine. A
majority of its members shall constitute a quorum. All determinations of the
Committee shall be made by not less than a majority of its members. Any decision
or determination reduced to writing and signed by all of the members of the
Committee shall be fully effective as if it had been made by a majority vote at
a meeting duly called and held. The Committee may appoint a Secretary and may
make such rules and regulations for the conduct of its business as it shall deem
advisable.

          (c)     The Committee may delegate all or any part of its authority
under this Plan to the Chief Executive Officer of the Company for purposes of
making the determinations set forth in subparagraph (a) above and elsewhere in
the Plan. The Chief Executive Officer may, in turn, delegate such authority to
such other executive officer of the Company as the Chief Executive Officer may
determine.

          3.     Participants. Persons eligible to participate in the Plan shall
be those employees of the Company or its subsidiaries who are not officers of
the Company, as officer is defined in Section 16 of the Securities Exchange Act
of 1934 and the rules thereunder. Such officers shall not be eligible to receive
awards under the Plan. For the purpose of all awards made under the Plan, the
term “subsidiary” shall have the meaning given to it by Rule 405 promulgated
under the Securities Act of 1933, as amended. References to “the Company” in
this Plan or in any option or other award granted pursuant to the Plan shall be
deemed to include a reference to subsidiaries if appropriate.

          4.     Awards under the Plan. Awards by the Committee under the Plan
shall be in the form of stock options which do not qualify for special tax
treatment under Section 422 of the Internal Revenue Code of 1986, as amended
from time to time.

          5.     Shares Subject to the Plan. The shares that may be issued under
the Plan shall not exceed in the aggregate 3,375,000 common shares, $1.00 par
value, of the Company. Except as otherwise provided herein, any shares subject
to an option which for any reason expires or terminates without issuance or
final vesting of such shares shall again be available under the Plan. No
fractional shares shall be issued under the Plan.

          6.     Stock Options. Stock options shall be evidenced by a stock
option award document in such form not inconsistent with the Plan as the
Committee shall approve from time to time, which document shall contain in
substance the following terms and conditions.

                   6.1.     Option Price. The purchase price per common share
deliverable upon the exercise of an option shall not be less than 100% of the
fair market value of the stock on the day the option is granted, as determined
by the Committee.

                   6.2.     Exercise of Option. Each stock option document shall
state the period or periods of time within which the option may be exercised by
the participant, in whole or in part, which shall be such period or periods of
time as may be determined by the Committee, provided that the option period
shall not end later than ten years after the date of the grant of the option.

                   6.3.     Payment of Shares. A person holding an option
(“optionee”) awarded under the plan shall notify the Company in writing when the
person wishes to exercise the option and designate the number of shares the
person wishes to exercise. The full purchase price of such shares shall be
tendered with such notice of exercise or, at the discretion of the Committee,
pursuant to any arrangements satisfactory to the Committee which provide that
the Company will be paid at the time the shares are delivered to the optionee or
his or her designee. Payment shall be made either in cash (including check, bank
draft or money order) or, at the discretion of the Committee, (i) by delivering
the Company’s common shares already owned by the optionee having a fair market
value equal to the full purchase price of the shares, or (ii) by a reduction in
the number of shares delivered upon exercise of the option (iii) a combination
of cash and such shares (in each case such shares having an aggregate fair
market value on the date of exercise equal to the amount of the purchase price
being paid through such delivery or reduction of shares).

          7.     Fair Market Value. The fair market value of a share of the
Company’s common stock is the last sale price reported on the composite tape by
the New York Stock Exchange on the business day immediately preceding the date
as of which fair market value is being determined or, if there were no sales of
shares of the Company’s common stock reported on the composite tape on such day,
on the most recently preceding day on which there were sales, or if the shares
of the Company’s stock are not listed or admitted to trading on the New York
Stock Exchange on the day as of which the determination is made, the amount
determined by the Committee to be the fair market value of a share on such day.

          8.     General Restrictions. Each award under the Plan shall be
subject to the requirement that if, at anytime the Committee shall determine
that (a) the listing, registration or qualification of the common shares subject
or related thereto upon any securities exchange or under any state or federal
law, or (b) the consent or approval of any government regulatory body, or (c) an
agreement by the recipient of an award with respect to the disposition of common
shares, is necessary or desirable in connection with the granting of such award
or the issue or purchase of common shares thereunder, such award may not be
consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee. A participant
shall, as a condition of receiving any award under the Plan, execute any
documents, make any representations, comply with restrictions on stock
transferability and take any actions which in the opinion of legal counsel to
the Company is required by any applicable law, ruling or regulation.

          9.     Rights of a Shareholder. The recipient of any award under the
Plan, unless otherwise provided by the Plan, shall have no rights as a
shareholder with respect thereto unless and until either (i) an entry reflecting
the issuance of the common shares to the recipient is made on the books of the
Company (or its transfer agent), or (ii) a certificate or certificates
representing the common shares is delivered to the recipient.

          10.    Right to Terminate Employment. Nothing in the Plan or in any
agreement entered into pursuant to the Plan, or in any stock option award
document, shall confer upon any participant the right to continue in the
employment of the Company or its subsidiaries, or affect any right which the
Company or such subsidiaries may have to terminate the employment of the
participant.

          11.    Withholding.

                   11.1.    Payment of Withholding Taxes. Whenever the Company
proposes or is required to issue or transfer common shares under the Plan, the
Company shall have the right to require the recipient to remit to the Company,
or provide indemnification satisfactory to the Company for, an amount sufficient
to satisfy any federal, state or local withholding tax requirements before an
entry is made in the books of the Company (or its transfer agent) reflecting the
issuance of the common shares or any certificate or certificates representing
such shares is delivered to the recipient.

                   11.2.    Use of Common Shares to Satisfy Tax Obligation. In
order to assist an optionee or grantee in paying all federal, state and local
taxes to be withheld or collected upon exercise of an option, the Committee in
its sole discretion and subject to such rules as it may adopt, may permit the
optionee or grantee to satisfy such tax obligation, in whole or in part, by (i)
electing to have the Company withhold common shares otherwise to be delivered
with a fair market value equal to the amount of such tax obligation, or (ii)
electing to surrender to the Company previously owned common shares with a fair
market value equal to the amount of such tax obligation. The election must be
made on or before the date that the amount of tax to be withheld is determined.

          12.    Non-Assignability. No award under the Plan shall be assignable
or transferable by the participant except by will or by laws of descent and
distribution. During the life of a participant, such award shall be exercisable
only by the participant or by the participant’s guardian or legal
representative.

          13.    Non-Uniform Determinations. The Committee’s determinations
under the Plan (including, without limitation, determinations of the persons to
receive awards, the form, amount and timing of such awards, the terms and
provisions of awards and the stock option award documents evidencing the awards,
and the establishment of values and performance targets) need not be uniform and
may be made by it selectively among persons who receive, or are eligible to
receive, awards under the Plan whether or not such persons are similarly
situated.

          14.    Dissolution, Liquidation, Merger. In the event of (a) the
proposed dissolution or liquidation of the Company, (b) a proposed sale of
substantially all of the assets of the Company, or (c) a proposed merger,
consolidation of the Company with or into any other entity, regardless of
whether the Company is the surviving corporation, or a proposed statutory share
exchange with any other entity (the actual effective date of the dissolution,
liquidation, sale, merger, consolidation or exchange being herein called an
“Event”), the Committee may, but shall not be obligated to, either (i) if the
Event is a merger, consolidation or statutory share exchange, make appropriate
provision for the protection of outstanding options granted under this Plan by
the substitution, in lieu of such options, of options to purchase appropriate
voting common stock (the “Survivor’s Stock”) of the corporation surviving any
such merger or consolidation or, if appropriate, the parent corporation of the
Company or such surviving corporation, or, alternatively, by the delivery of a
number of shares of the Survivor’s Stock which has a Fair Market Value as of the
effective date of such merger, consolidation or statutory share exchange equal
to the product of (x) the excess of (A) the Event Proceeds per Share (as
hereinafter defined) covered by the option as of such effective date over (B)
the exercise price per Share of the Shares subject to such option, times (y) the
number of Shares covered by such option, or (ii) declare, at least twenty days
prior to the Event, and provide written notice to each optionee of the
declaration, that each outstanding option, whether or not then exercisable,
shall be canceled at the time of, or immediately prior to the occurrence of, the
Event (unless it shall have been exercised prior to the occurrence of the
Event). In connection with any declaration pursuant to clause (ii) of the
preceding sentence, the Committee may, but shall not be obligated to, cause
payment to be made, within twenty days after the Event, in exchange for each
cancelled option to each holder of an option that is cancelled, of cash equal to
the amount (if any), for each Share covered by the canceled option, by which the
Event Proceeds per Share (as hereinafter defined) exceeds the exercise price per
Share covered by such option. At the time of any declaration pursuant to clause
(ii) of the first sentence of this paragraph 14, each option that has not
previously expired or been cancelled pursuant to any stock option award document
issued shall immediately become exercisable in full and each holder of an option
shall have the right, during the period preceding the time of cancellation of
the option, to exercise his or her option as to all or any part of the Shares
covered thereby. In the event of a declaration pursuant to clause (ii) of the
first sentence of this paragraph 14, each outstanding option granted pursuant to
this Plan that shall not have been exercised prior to the Event shall be
canceled at the time of, or immediately prior to, the Event, as provided in the
declaration, and this Plan shall terminate at the time of such cancellation,
subject to the payment obligations of the Company provided in this Paragraph 14.
Notwithstanding the foregoing, no person holding an option shall be entitled to
the payment provided in this paragraph 14 if such option shall have expired or
been cancelled pursuant to any stock option award document issued to this Plan.
For purposes of this paragraph 14, “Event Proceeds per Share” shall mean the
cash plus the fair market value, as determined in good faith by the Committee,
of the non-cash consideration to be received per Share by the shareholders of
the Company upon the occurrence of the Event.

           15.   Adjustments in Shares. In the event of any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares, rights offering, or extraordinary
dividend or divestiture (including a spin-off), or any other change in the
corporate structure or shares of the Company, the Committee (or if the Company
does not survive any such transaction, a comparable committee of the Board of
Directors of the surviving corporation) may, without the consent of any holder
of an option, make such adjustment as it determines in its discretion to be
appropriate as to the number and kind of securities subject to and reserved
under this Plan and, in order to prevent dilution or enlargement of rights of
participants in this Plan, the number and kind of securities issuable upon
exercise of outstanding options and the exercise price thereof.

           16.   Miscellaneous

                   16.1.    Adoption. This Plan was originally adopted in
February 1999 as the Graco Inc. Employee Stock Incentive Plan.

                   16.2   Amendment. The Board may amend, suspend, or terminate
the Plan at any time.

                   16.3.    Termination. Unless the Plan shall have been
discontinued at an earlier date, the Plan shall terminate on February 28, 2009.
No option may be granted after such termination, but termination of the Plan
shall not, without the consent of the optionee or grantee, alter or impair any
rights or obligations under any award theretofore granted.